Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-20 are currently pending.
2.	Claims 1, 10, 16, and 18-20 are currently amended.
3.	The objections to the drawings and specification are overcome.
4.	The 112(b) rejection to Claims 10, 16, and 19 have been overcome.

Drawings
5.	The drawings that were filed on 10/06/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-8, 11-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), and in further view of Krishna (US 20190108760 A1).
10.	Regarding Claim 1, Dwyer teaches a data driven digital chart display system for an aircraft, the display system comprising: a display device (Dwyer: [0001] "The present invention relates to a vehicle display system [display device] and method and, more particularly, to a system and method for distributively displaying terminal procedure data [data driven digital chart display system] that is typically provided on terminal procedure publication charts."); 
A database of data driven charts describing digital terminal area procedure charts, wherein each digital terminal area procedure chart is constructed by… data elements included… in the database, the… data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location…  (Dwyer: [0008] "The processor is adapted to receive terminal procedure data [data driven charts] representative of an airport terminal procedure [representative of terminal area procedure charts] that is normally illustrated on a terminal procedure chart and is operable, upon receipt of the terminal procedure data, to supply terminal procedure image rendering display commands." Note that Figures 6-7 and 9-10 are approach procedures published by the government.  Therefore, these charts in a database describe the procedure charts.  Additionally, each procedure chart includes elements to describe the approach charts such as straights, arcs, text, and symbols to indicate the approach path of the aircraft.), 
Wherein at least some of the… data elements are further defined with respect to altitude values assuming a standard atmospheric temperature value; 
 (Dwyer: [0040] "The terminal procedure image rendering display commands supplied to the MFD 128 preferably cause the MFD 128 to render various textual data [data elements] in the flight-plan data display 304. These rendered textual data include a textual readout of the selected departure procedure, which may include, for example, the initial heading/course, and initial altitude [defined with respect to altitude values]."  Note that in Figures 6-7 and 9-10, there are included altitude values on the procedure charts.  Note that a skilled practitioner would recognize that the altitude values are based on a standard atmospheric temperature value.); 
At least one processor in operable communication with the display device and the database, the at least one processor configured to execute program instructions, wherein the program instructions are configured to cause the at least one processor to (Dwyer: [0020] and [0022] "Returning now to a description of the system 100, the user interface 102 is in operable communication with the processor 104 and is configured to receive input from a user 109 (e.g., a pilot) and, in response to the user input, supply command signals to the processor 104... The user 109 uses the CCD 107 to, among other things, move a cursor symbol on the display screen, and may use the keyboard 111 to, among other things, input textual data."  Also, "The program instructions [execute program instructions] that control the processor 104 may be stored in either or both the RAM 103 and the ROM 105."): 
Receive a request to generate and render a display of a terminal area procedure chart; retrieve the data driven chart for the requested terminal area procedure chart including the… data elements (Dwyer: [0039] "In a particular preferred embodiment, and consistent with the generalized discussion above, the terminal procedure image rendering display commands supplied to the PFD 126 [generate and retrieve terminal area procedure chart] cause the PFD 126 to render various graphic and/or iconic data [including data elements] associated with the selected departure procedure 404."); 
And generate a presentation, for the display device, of the terminal area procedure chart… including the… altitude values for the at least some of the… data elements of the retrieved data driven chart (Dwyer: [0033] "The terminal procedure data that get displayed are supplied from the terminal procedure data source 124, and generally include communication data (e.g., communication frequencies), lateral fix data (e.g., headings, indents, radials, etc.), vertical fix data (altitudes, angles), missed approach data, various procedure-related minimum data (e.g., minimum airspeeds, minimum altitudes, etc.), and aircraft performance data (e.g., climb gradients, landing distances, etc.).").
	Dwyer fails to explicitly teach a database of data driven charts describing digital terminal area procedure charts, wherein each digital terminal area procedure chart is constructed by discrete data elements included, by coding, in the database, the discrete data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location associated with each discrete data element, and generate a presentation, for the display device, of the terminal area procedure chart by combining the discrete data elements according to the  location associated with each discrete data element including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart.
	However, although not explicit, Dwyer teaches discrete data elements because the processor receives the terminal procedure data and renders display commands to display textual, graphical, and icon data. The data displayed on terminal procedure charts is displayed to the flight crew on the PFD or MFD. The rendered display commands are equivalent to the discrete data elements because the display is editable with these commands. The display commands are discrete because they are determined based on the selected approach/departure charts. Therefore, the display's discrete data elements include at least one of the geodetic straights, arcs, text elements, and symbols (Dwyer: [0037], [0038], and [0040] "Prior to an aircraft leaving a gate or tarmac, the flight crew will select an appropriate departure procedure to conduct, and then conduct a departure briefing. This selection may take any one of numerous forms, and may be accomplished either graphically or textually. In a particular preferred embodiment, however, a drop-down menu is displayed. The drop-down menu 502, an exemplary embodiment of which is depicted in FIG. 5, supplies a selectable list of departure procedures associated with the airport from whence departure is taking place. The selectable departure procedures may include, as is generally known, both standard instrument departures (SIDs) and departure procedures (DPs)."  Also, "The processor 104, upon receipt of the terminal procedure data, supplies terminal procedure image rendering display commands to each of the display devices 126, 128. These image rendering display commands cause the display devices 126, 128 to render various textual [text elements], graphic [straights and arcs], and/or iconic [symbols] data... It will be appreciated that some of these data are not published on terminal procedure charts, while other of these data are published on the terminal procedure chart associated with the selected departure procedure 404. It is these latter data that are selectively displayed to the flight crew, on the display devices 126, 128, preferably during both the departure briefing and aircraft departure."  Also, "These rendered textual data include a textual readout of the selected departure procedure, which may include, for example, the initial heading/course, and initial altitude. The rendered textual data also preferably includes any specific procedure-related minimum or performance data associated with the selected departure procedure such as, for example, altitude limits, airspeed limits, minimum climb gradients during take-off, and any potential obstacles, just to name a few. The terminal procedure image rendering display commands supplied to the MFD 128 additionally cause the MFD 128 to render textual, graphic, and/or iconic data in the lateral situation display 306 and the vertical situation display 308.").
	Additionally, in the same field of endeavor, McCusker teaches a database of data driven charts describing digital terminal area procedure charts, wherein each digital terminal area procedure chart is constructed by discrete data elements included, by coding, in the database, the discrete data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location associated with each discrete data element (McCusker: [Column 4, Lines 18-22], [Column 4, Lines 40-46 and Lines 52-53], [Column 6, Lines 33-41], and [Column 8, Lines 25-35] "It should be noted that, in some embodiments for any source or system in an aircraft including the navigation chart data source 110, data could be comprised of any analog or digital signal, either discrete [discrete data elements] or continuous, which could contain information or be indicative of information."  Also, "The FMS 122 could include a navigation database comprised of data [data driven charts] representative of, but not limited to, IAPs [describing terminal area procedure charts], ground-based navigational aids, waypoints, holding patterns, airways, airports, heliports, instrument departure procedures, precision approach aids, company routes, airport communications, localizer and airway markers, restricted airspace, and/or airport sector altitudes... The FMS 122 may output data representative of navigation data to the IG 130."  Also, "Some advantages and benefits of the inventive concepts disclosed herein are shown in FIGS. 3A through 7, illustrating how information presented in an IAP chart may be presented by the inventive concepts disclosed herein. As disclosed, redundant information contained in some sections of the IAP chart may be omitted, and other sections may be reorganized and presented in an order that is most commonly used by the pilot. Information contained in NOTAM(s) may be extracted and presented if relevant to the IAP." Also, "Referring now to FIG. 3B, an image 150a presenting the first page of FIG. 3A is illustrated, where information being presented has changed in response to a NOTAM being received; in the NOTAM, airmen are notified that the ALS for Runway 10 at SBGL/GIG is out of service... As shown in landing minimums section of the exemplar Jepp chart, the inoperability or absence of the ALS (indicated by “ALS out”) increases the visibility requirements for flying the IAP from 800 m to 1,200 m [data elements defined with respect to a location associated with each discrete data element]." Note that a skilled practitioner would recognize the discrete elements include at least text and symbol icons.).
And generate a presentation, for the display device, of the terminal area procedure chart by combining the discrete data elements according to the  location associated with each discrete data element including the… altitude values for the at least some of the discrete data elements of the retrieved data driven chart (McCusker: [Column 5, Lines 42-46], [Column 8, Lines 4-10], and [Column 9, Lines 43-52] "In some embodiments, the IG 130 [generate a presentation for display device] could be a processor(s) used by or in conjunction with any other system of the aircraft including, but not limited to, the navigation chart data source 110, the navigation data source 120, and the display system 140."  Also, "The third column captioned FMS includes the alpha-numeric information for features drawn from a source of the feature information (here, an FMS database); however, not all of the features shown on the IAP are included in the FMS database. For those being presented [combine discrete data elements according to location associated with discrete data element], the pilot may be informed of the presence of a mismatch between the IAP chart data and the FMS data in the feature row."  Also, "As shown, there are a plurality of columns and a plurality of rows being presented. The first column includes the following features: ALT SET (altimeter setting information), TDZ ELEV, (barometric pressure equivalents), TRANS LEVEL (airport/procedure transition level at which altitude setting may be changed from standard barometric setting to an actual barometric setting), TRANS ALT (airport/procedure transition altitude at which altitude setting may be changed from actual barometric setting to a standard barometric setting), and NOTE 1 (notes applicable to the IAP).").  
Dwyer and McCusker are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer to incorporate the teachings of McCusker to construct each terminal area procedure chart constructed by discrete data elements defined with respect to a location associated with each discrete data element, and to generate a presentation of the terminal area procedure chart by combining the discrete data elements according to the location associated with each discrete data element. It would have been obvious to modify Dwyer to incorporate the teaching of McCusker because it provides the benefit of providing to pilots the information on a display that is important for the situational awareness and safety of the passengers.
Dwyer and McCusker fail to explicitly teach receiving an outside air temperature value; calculating compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart based on the altitude values assuming the standard atmospheric temperature value and a deviation between the outside air temperature value and the standard atmospheric temperature value; and generate a presentation, for the display device… including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart.  
	However, McCusker does teach, as taught in [Column 5, Lines 42-46], [Column 8, Lines 4-10], and [Column 9, Lines 43-52], generating a presentation for the display device of the terminal are procedure chart by combining discrete data elements according to the location associated with each discrete data element. McCusker also teaches the display is filled in the chart columns with altitude data to determine if there is incorrect data. McCusker additionally teaches the barometric settings are actual or standard. Note that a skilled practitioner would recognize that barometric altimeter are calibrated to indicate the true altitude. 
	Additionally, in the same field of endeavor, Krishna teaches receiving an outside air temperature value (Krishna: [0030] "Utilizing the received and measured outside air temperatures [receive outside air temperature value] and barometric corrected altitude (e.g., temperature-compensated altitude) values, the vehicle's FMS computes a flight path through the at least two geographic, three-dimensional locations or waypoints (610)."); 
Calculating compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart based on the altitude values assuming the standard atmospheric temperature value and a deviation between the outside air temperature value and the standard atmospheric temperature value (Krishna: [0023], [0025], and [0028] "More precisely, a method and system are provided for continuously monitoring the outside air temperature (OAT) and barometric corrected altitude (e.g., temperature-compensated altitude) information for an airborne vehicle (e.g., an aircraft) during a flight, and determining if the OAT information deviates [deviation between outside air temperature and standard atmosphere temperature] away from the ISA temperature value for that altitude by more than a predetermined amount."  Also, "For this exemplary embodiment, the updated OAT information is conveyed to the FMS 208, which inputs the updated OAT value as a parameter in an altitude temperature compensation algorithm (to be described in detail below)."  Also, "For this example embodiment, the FMS determines if the extracted OAT value for each prospective waypoint having an altitude constraint is not equal to the waypoint's current OAT value (508). If the extracted OAT value for that waypoint is not equal to the current OAT value for that waypoint, the FMS updates the waypoint's current OAT value with the extracted OAT value (510). On the other hand, if (508) the extracted OAT value is equal to the current OAT value for a prospective waypoint, the FMS recalculates the temperature-compensated altitude setting [calculate compensated altitude value] for that prospective waypoint, by running a suitable temperature compensation program (512), as described below."); 
And generate a presentation, for the display device… … including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart (Krishna: [0023] and [0029] "Utilizing the most current OAT information for the aircraft, the system detects any temperature inversion layers within the flight path, and the method computes temperature-compensated altitude constraint information [compensated altitude values] for the flight path through the waypoint(s) involved [for at least some of the data elements]."  Also, "If the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting, the FMS provides a visual indication (e.g., “verify” symbol) on a display (e.g., 214 in FIG. 2) that the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting (518). However, if (516) the FMS determines that the uplinked barometric corrected altitude setting is not equal to the barometric corrected altitude setting for the aircraft's current location, the FMS outputs a visual indication to the display that notifies the pilot that an update to the current QNH setting and/or barometric corrected altitude setting is available (520), and the FMS then waits until the pilot (or crew member) either accepts or rejects the available QNH setting update and/or barometric corrected altitude update (522)."). 
Dwyer, McCusker, and Krishna are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer and McCusker to incorporate the teachings of Krishna to calculate compensated altitude values because it provides the benefit of providing accurate altitude information to the pilot when an aircraft in on approach to a runway.  Additionally, providing terminal area procedure charts and providing compensated altitude values provide the benefit of increased information for the pilot to increase the safety of the vehicle and passengers. 
11.	Regarding Claim 2, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the display device is an electronic flight bag display device (Dwyer: [0005] "The electronic display device that is used to display the electronic terminal procedures may use an existing display that is already integrated into the flight deck, or a separate, stand-alone display device, known as an "electronic flight bag."").
12.	Regarding Claim 3, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the display device is a navigation display (Dwyer: [0021] "The processor 104 is configured, in response to the inertial data, to selectively retrieve terrain data from one or more of the terrain databases 106 and navigation data from one or more of the navigation databases 108, and to supply appropriate display commands to one or both the display devices 126, 128, so that the retrieved terrain and navigation data are appropriately displayed [display is navigation display] on one or both of the display devices 126, 128.").
13.	Regarding Claim 4, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes an approach plate (Dwyer: [0046] "With the above background in mind, when the arrival 804 and approach 806 procedures are selected, the processor 104 selectively receives, from the terminal procedure data source 124, the terminal procedure data associated with the selected arrival and approach procedures [approach plate] that the flight crew needs to conduct the selected arrival and approach procedures 804, 806 and the approach briefing.").
14.	Regarding Claim 5, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes approach briefing information (Dwyer: [0034] and [0043] "Specifically, the terminal procedure data associated with the particular arrival, approach, or departure procedure that is being (or will be) conducted are selectively distributed for display on the PFD 126, the MFD 128, and/or one or more other displays, depending on the data type."  Also, "With the above background in mind, when the arrival 804 and approach 806 procedures are selected, the processor 104 selectively receives, from the terminal procedure data source 124, the terminal procedure data associated with the selected arrival and approach procedures that the flight crew needs to conduct the selected arrival and approach procedures 804, 806 and the approach briefing [approach briefing information].").
15.	Regarding Claim 6, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes a minimum sector altitude or minimum safe altitude chart (Dwyer: [0046] "A typical approach briefing includes, for example, the approach to be executed, field elevation, minimum altitudes [minimum sector altitudes], inbound leg to final approach fix, initial approach course heading and intercept altitude, decision altitude/minimum descent altitude, missed approach point, type of approach lights in use, missed approach procedures, and runway information conditions, just to name some of the data that are briefed."). 
16.	Regarding Claim 7, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes a circle to land minimums chart (Dwyer: [0048] "The rendered textual data also preferably includes any specific minimum or performance data associated with the selected arrival and/or approach procedures such as, for example, altitude limits, airspeed limits, landing distances, and any potential obstacles, just to name a few." Note that circling to land minimum chart is displayed in Figure 10 in the bottom left of the terminal procedure chart.).  
17.	Regarding Claim 8, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes a segment minimum altitudes chart (Dwyer: [0040] "The terminal procedure image rendering display commands supplied to the MFD 128 preferably cause the MFD 128 to render various textual data in the flight-plan data display 304. These rendered textual data include a textual readout of the selected departure procedure, which may include, for example, the initial heading/course, and initial altitude. The rendered textual data also preferably includes any specific procedure-related minimum or performance data associated with the selected departure procedure such as, for example, altitude limits [segment minimum altitudes], airspeed limits, minimum climb gradients during take-off, and any potential obstacles, just to name a few.").  
18.	Regarding Claim 11, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the terminal area procedure chart includes a depiction of neighboring terminal area aircraft traffic (Dwyer: [0024] "The data supplied from the TCAS 114 includes data representative of other aircraft in the vicinity [neighboring terminal area aircraft traffic], which may include, for example, speed, direction, altitude, and altitude trend. In a preferred embodiment, the processor 104, in response to the TCAS data, supplies appropriate display commands to one or both of the display devices 126, 128 such that a graphic representation of each aircraft in the vicinity [depiction of neighboring terminal area aircraft traffic] is displayed thereon.").
19.	Regarding Claim 12, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Krishna teaches the outside air temperature value is received from at least one of: a temperature sensor, an external source, 26UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H219856 (002.7267US)a manual entry and an application providing predicted or historical outside air temperature values (Krishna: [0024] "A system of temperature sensors 210 [from a temperature sensor] onboard the vehicle senses the current OAT [receives outside air temperature] and conveys that information to the transmit module 202.").
20.	Regarding Claim 13, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Krishna teaches the program instructions are configured to cause the at least one processor to generate and render a display including a selectable option to calculate the compensated altitude values and wherein the program instructions are configured to calculate the compensated altitude values and generate the presentation of the terminal area procedure chart including the compensated altitude values when the selectable option has been selected (Krishna: [0025] and [0029] "Consequently, a crew member can view the received data shown on the display 214 [generate presentation], and input the received data (e.g., to the FMS 208 and/or the ADC 206) as updates to the most current QNH setting information, barometric corrected altitude setting information [with compensated altitude values], and OAT information. For this exemplary embodiment, the updated OAT information is conveyed to the FMS 208, which inputs the updated OAT value as a parameter in an altitude temperature compensation algorithm (to be described in detail below). The updated QNH and barometric corrected altitude settings are conveyed to the ADC 206."  Also, "However, if (516) the FMS determines that the uplinked barometric corrected altitude setting is not equal to the barometric corrected altitude setting for the aircraft's current location, the FMS outputs a visual indication to the display that notifies the pilot that an update to the current QNH setting and/or barometric corrected altitude setting is available (520), and the FMS then waits until the pilot (or crew member) either accepts or rejects the available QNH setting update [selectable option to calculate compensated altitude values] and/or barometric corrected altitude update (522).  If the pilot (or crew member) accepts the available QNH setting update [selectable option has been selected] and/or the available barometric corrected altitude setting update (524), the FMS updates the QNH setting and/or the barometric corrected altitude setting for the aircraft's current location with the available QNH setting and/or barometric corrected altitude setting updates (526) [calculated compensated altitude values].").  
21.	Regarding Claim 14, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Krishna teaches the program instructions are configured to cause the at least one processor to generate the display including the selectable option, the outside air temperature value and the deviation between the outside air temperature value and the standard atmospheric temperature value (Krishna: [0023], [0025], and [0029] "More precisely, a method and system are provided for continuously monitoring the outside air temperature (OAT) and barometric corrected altitude (e.g., temperature-compensated altitude) information for an airborne vehicle (e.g., an aircraft) during a flight, and determining if the OAT information deviates [deviation between outside air temperature and standard atmosphere temperature] away from the ISA temperature value for that altitude by more than a predetermined amount."  Also, "Consequently, a crew member can view the received data shown on the display 214 [generate presentation], and input the received data (e.g., to the FMS 208 and/or the ADC 206) as updates to the most current QNH setting information, barometric corrected altitude setting information, and OAT information [outside air temperature]."  Also, "However, if (516) the FMS determines that the uplinked barometric corrected altitude setting is not equal to the barometric corrected altitude setting for the aircraft's current location, the FMS outputs a visual indication to the display that notifies the pilot that an update to the current QNH setting and/or barometric corrected altitude setting is available (520), and the FMS then waits until the pilot (or crew member) either accepts or rejects the available QNH setting update [selectable option to calculate compensated altitude values] and/or barometric corrected altitude update (522).").
22.	Regarding Claim 19, Dwyer teaches a method of generating a data driven digital chart in an aircraft, the method comprising (Dwyer: [0001] "The present invention relates to a vehicle display system and method and, more particularly, to a system and method for distributively displaying terminal procedure data [data driven digital chart display system] that is typically provided on terminal procedure publication charts."):
Receiving, via the at least one processor, a request to generate and render a display of a terminal area procedure chart (Dwyer: [0039] "In a particular preferred embodiment, and consistent with the generalized discussion above, the terminal procedure image rendering display commands supplied to the PFD 126 [generate and retrieve terminal area procedure chart] cause the PFD 126 to render various graphic and/or iconic data [including data elements] associated with the selected departure procedure 404."); 
Retrieving, via the at least one processor, a data driven chart for the requested terminal area procedure chart from a database of data driven charts, the digital terminal area procedure charts constructed from… data elements included in the database… the… data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location… (Dwyer: [0008] "The processor is adapted to receive terminal procedure data [data driven charts] representative of an airport terminal procedure [representative of terminal area procedure charts] that is normally illustrated on a terminal procedure chart and is operable, upon receipt of the terminal procedure data, to supply terminal procedure image rendering display commands." Note that Figures 6-7 and 9-10 are approach procedures published by the government.  Therefore, these charts in a database describe the procedure charts.  Additionally, each procedure chart includes elements to describe the approach charts such as straights, arcs, text, and symbols to indicate the approach path of the aircraft.), 
Wherein at least some of the data elements are further defined with respect to altitude values assuming a standard atmospheric temperature value (Dwyer: [0040] "The terminal procedure image rendering display commands supplied to the MFD 128 preferably cause the MFD 128 to render various textual data [data elements] in the flight-plan data display 304. These rendered textual data include a textual readout of the selected departure procedure, which may include, for example, the initial heading/course, and initial altitude [defined with respect to altitude values]."  Note that in Figures 6-7 and 9-10, there are included altitude values on the procedure charts.  Note that a skilled practitioner would recognize that the altitude values are based on a standard atmospheric temperature value.);
And generate, via the at least one processor, a presentation, for a display device of the aircraft, of the terminal area procedure chart… including the… altitude values for the at least some of the… data elements of the retrieved data driven chart (Dwyer: [0033] "The terminal procedure data that get displayed are supplied from the terminal procedure data source 124, and generally include communication data (e.g., communication frequencies), lateral fix data (e.g., headings, indents, radials, etc.), vertical fix data (altitudes, angles), missed approach data, various procedure-related minimum data (e.g., minimum airspeeds, minimum altitudes, etc.), and aircraft performance data (e.g., climb gradients, landing distances, etc.).").
	Dwyer fails to explicitly teach retrieving, via the at least one processor, a data driven chart for the requested terminal area procedure chart from a database of data driven charts, the digital terminal area procedure charts constructed from discrete data elements included in the database, by coding, the discrete data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location associated with each discrete data element, and generate, via the at least one processor, a presentation, for a display device of the aircraft, of the terminal area procedure chart by combining the discrete data elements according to the location associated with each discrete data element including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart.  
	However, although not explicit, Dwyer teaches discrete data elements because the processor receives the terminal procedure data and renders display commands to display textual, graphical, and icon data. The data displayed on terminal procedure charts is displayed to the flight crew on the PFD or MFD. The rendered display commands are equivalent to the discrete data elements because the display is editable with these commands. The display commands are discrete because they are determined based on the selected approach/departure charts. Therefore, the display's discrete data elements include at least one of the geodetic straights, arcs, text elements, and symbols (Dwyer: [0037], [0038], and [0040] "Prior to an aircraft leaving a gate or tarmac, the flight crew will select an appropriate departure procedure to conduct, and then conduct a departure briefing. This selection may take any one of numerous forms, and may be accomplished either graphically or textually. In a particular preferred embodiment, however, a drop-down menu is displayed. The drop-down menu 502, an exemplary embodiment of which is depicted in FIG. 5, supplies a selectable list of departure procedures associated with the airport from whence departure is taking place. The selectable departure procedures may include, as is generally known, both standard instrument departures (SIDs) and departure procedures (DPs)."  Also, "The processor 104, upon receipt of the terminal procedure data, supplies terminal procedure image rendering display commands to each of the display devices 126, 128. These image rendering display commands cause the display devices 126, 128 to render various textual [text elements], graphic [straights and arcs], and/or iconic [symbols] data... It will be appreciated that some of these data are not published on terminal procedure charts, while other of these data are published on the terminal procedure chart associated with the selected departure procedure 404. It is these latter data that are selectively displayed to the flight crew, on the display devices 126, 128, preferably during both the departure briefing and aircraft departure."  Also, "These rendered textual data include a textual readout of the selected departure procedure, which may include, for example, the initial heading/course, and initial altitude. The rendered textual data also preferably includes any specific procedure-related minimum or performance data associated with the selected departure procedure such as, for example, altitude limits, airspeed limits, minimum climb gradients during take-off, and any potential obstacles, just to name a few. The terminal procedure image rendering display commands supplied to the MFD 128 additionally cause the MFD 128 to render textual, graphic, and/or iconic data in the lateral situation display 306 and the vertical situation display 308.").
Additionally, in the same field of endeavor, McCusker teaches retrieving, via the at least one processor, a data driven chart for the requested terminal area procedure chart from a database of data driven charts, the digital terminal area procedure charts constructed from discrete data elements included in the database, by coding, the discrete data elements including geodetic straights, arcs, text elements and symbols defined with respect to a location associated with each discrete data element (McCusker: [Column 4, Lines 18-22], [Column 4, Lines 40-46 and Lines 52-53], [Column 6, Lines 33-41], and [Column 8, Lines 25-35] "It should be noted that, in some embodiments for any source or system in an aircraft including the navigation chart data source 110, data could be comprised of any analog or digital signal, either discrete [discrete data elements] or continuous, which could contain information or be indicative of information."  Also, "The FMS 122 could include a navigation database comprised of data [data driven charts] representative of, but not limited to, IAPs [describing terminal area procedure charts], ground-based navigational aids, waypoints, holding patterns, airways, airports, heliports, instrument departure procedures, precision approach aids, company routes, airport communications, localizer and airway markers, restricted airspace, and/or airport sector altitudes... The FMS 122 may output data representative of navigation data to the IG 130."  Also, "Some advantages and benefits of the inventive concepts disclosed herein are shown in FIGS. 3A through 7, illustrating how information presented in an IAP chart may be presented by the inventive concepts disclosed herein. As disclosed, redundant information contained in some sections of the IAP chart may be omitted, and other sections may be reorganized and presented in an order that is most commonly used by the pilot. Information contained in NOTAM(s) may be extracted and presented if relevant to the IAP." Also, "Referring now to FIG. 3B, an image 150a presenting the first page of FIG. 3A is illustrated, where information being presented has changed in response to a NOTAM being received; in the NOTAM, airmen are notified that the ALS for Runway 10 at SBGL/GIG is out of service... As shown in landing minimums section of the exemplar Jepp chart, the inoperability or absence of the ALS (indicated by “ALS out”) increases the visibility requirements for flying the IAP from 800 m to 1,200 m [data elements defined with respect to a location associated with each discrete data element]." Note that a skilled practitioner would recognize the discrete elements include at least text and symbol icons.).
And generate, via the at least one processor, a presentation, for a display device of the aircraft, of the terminal area procedure chart by combining the discrete data elements according to the location associated with each discrete data element including the… altitude values for the at least some of the discrete data elements of the retrieved data driven chart (McCusker: [Column 5, Lines 42-46], [Column 8, Lines 4-10], and [Column 9, Lines 43-52] "In some embodiments, the IG 130 [generate a presentation for display device] could be a processor(s) used by or in conjunction with any other system of the aircraft including, but not limited to, the navigation chart data source 110, the navigation data source 120, and the display system 140."  Also, "The third column captioned FMS includes the alpha-numeric information for features drawn from a source of the feature information (here, an FMS database); however, not all of the features shown on the IAP are included in the FMS database. For those being presented [combine discrete data elements according to location associated with discrete data element], the pilot may be informed of the presence of a mismatch between the IAP chart data and the FMS data in the feature row."  Also, "As shown, there are a plurality of columns and a plurality of rows being presented. The first column includes the following features: ALT SET (altimeter setting information), TDZ ELEV, (barometric pressure equivalents), TRANS LEVEL (airport/procedure transition level at which altitude setting may be changed from standard barometric setting to an actual barometric setting), TRANS ALT (airport/procedure transition altitude at which altitude setting may be changed from actual barometric setting to a standard barometric setting), and NOTE 1 (notes applicable to the IAP).").  
Dwyer and McCusker are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer to incorporate the teachings of McCusker to construct each terminal area procedure chart constructed by discrete data elements defined with respect to a location associated with each discrete data element, and to generate a presentation of the terminal area procedure chart by combining the discrete data elements according to the location associated with each discrete data element. It would have been obvious to modify Dwyer to incorporate the teaching of McCusker because it provides the benefit of providing to pilots the information on a display that is important for the situational awareness and safety of the passengers.
Dwyer and McCusker fails to explicitly teach receiving, via at least one processor of the aircraft, an outside air temperature value; calculating, via the at least one processor, compensated altitude values for the at least some of the data elements of the retrieved data driven chart based on the altitude values assuming the standard atmospheric temperature value and a deviation between the outside air temperature value and the standard atmospheric temperature value; and generating, via the at least one processor, a presentation, for a display device of the aircraft… including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart.  
	However, McCusker does teach, as taught in [Column 5, Lines 42-46], [Column 8, Lines 4-10], and [Column 9, Lines 43-52], generating a presentation for the display device of the terminal are procedure chart by combining discrete data elements according to the location associated with each discrete data element. McCusker also teaches the display is filled in the chart columns with altitude data to determine if there is incorrect data. McCusker additionally teaches the barometric settings are actual or standard. Note that a skilled practitioner would recognize that barometric altimeter are calibrated to indicate the true altitude. 
Additionally, in the same field of endeavor, Krishna teaches receiving, via at least one processor of the aircraft, an outside air temperature value  (Krishna: [0030] "Utilizing the received and measured outside air temperatures [receive outside air temperature value] and barometric corrected altitude (e.g., temperature-compensated altitude) values, the vehicle's FMS computes a flight path through the at least two geographic, three-dimensional locations or waypoints (610).");
Calculating, via the at least one processor, compensated altitude values for the at least some of the data elements of the retrieved data driven chart based on the altitude values assuming the standard atmospheric temperature value and a deviation between the outside air temperature value and the standard atmospheric temperature value (Krishna: [0023], [0025], and [0028] "More precisely, a method and system are provided for continuously monitoring the outside air temperature (OAT) and barometric corrected altitude (e.g., temperature-compensated altitude) information for an airborne vehicle (e.g., an aircraft) during a flight, and determining if the OAT information deviates [deviation between outside air temperature and standard atmosphere temperature] away from the ISA temperature value for that altitude by more than a predetermined amount."  Also, "For this exemplary embodiment, the updated OAT information is conveyed to the FMS 208, which inputs the updated OAT value as a parameter in an altitude temperature compensation algorithm (to be described in detail below)."  Also, "For this example embodiment, the FMS determines if the extracted OAT value for each prospective waypoint having an altitude constraint is not equal to the waypoint's current OAT value (508). If the extracted OAT value for that waypoint is not equal to the current OAT value for that waypoint, the FMS updates the waypoint's current OAT value with the extracted OAT value (510). On the other hand, if (508) the extracted OAT value is equal to the current OAT value for a prospective waypoint, the FMS recalculates the temperature-compensated altitude setting [calculate compensated altitude value] for that prospective waypoint, by running a suitable temperature compensation program (512), as described below.");
And generating, via the at least one processor, a presentation, for a display device of the aircraft… including the compensated altitude values for the at least some of the discrete data elements of the retrieved data driven chart (Krishna: [0023] and [0029] "Utilizing the most current OAT information for the aircraft, the system detects any temperature inversion layers within the flight path, and the method computes temperature-compensated altitude constraint information [compensated altitude values] for the flight path through the waypoint(s) involved [for at least some of the data elements]."  Also, "If the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting, the FMS provides a visual indication (e.g., “verify” symbol) on a display (e.g., 214 in FIG. 2) that the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting (518). However, if (516) the FMS determines that the uplinked barometric corrected altitude setting is not equal to the barometric corrected altitude setting for the aircraft's current location, the FMS outputs a visual indication to the display that notifies the pilot that an update to the current QNH setting and/or barometric corrected altitude setting is available (520), and the FMS then waits until the pilot (or crew member) either accepts or rejects the available QNH setting update and/or barometric corrected altitude update (522)."). 
Dwyer, McCusker, and Krishna are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer and McCusker to incorporate the teachings of Krishna to calculate compensated altitude values because it provides the benefit of providing accurate altitude information to the pilot when an aircraft in on approach to a runway.  Additionally, providing terminal area procedure charts and providing compensated altitude values provide the benefit of increased information for the pilot to increase the safety of the vehicle and passengers. 
23.	Regarding Claim 20, Dwyer, McCusker, and Krishna remains as applied above in Claim 1, and further, Dwyer teaches the at least some of the discrete data elements include straights and/or arcs defined with respect to altitude values defined with respect to the reference altitude assuming the standard atmospheric temperature value and the presentation includes a vertical profile or a lateral profile generated using the… altitude values for the straights and/or the arcs (Dwyer: [0008] "The processor is adapted to receive terminal procedure data [data driven charts] representative of an airport terminal procedure [representative of terminal area procedure charts] that is normally illustrated on a terminal procedure chart and is operable, upon receipt of the terminal procedure data, to supply terminal procedure image rendering display commands." Note that Figures 6-7 and 9-10 are approach procedures published by the government that include a lateral profile.  Therefore, these charts in a database describe the procedure charts.  Additionally, each procedure chart includes elements to describe the approach charts such as straights, arcs, text, and symbols to indicate the approach path of the aircraft.).
	Dwyer and McCusker fails to explicitly teach the presentation includes a vertical profile or a lateral profile generated using the compensated altitude values.
	However, in the same field of endeavor, Krishna teaches the presentation includes a vertical profile or a lateral profile generated using the compensated altitude values (Krishna: [0023] and [0029] "Thus, the system and method provide a stable descent path profile for the aircraft involved, which can avoid unnecessary or frequent changes to the aircraft's flight plan, and thereby enhance the crew's management of the descent and approach."  Also, "If the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting, the FMS provides a visual indication (e.g., “verify” symbol) on a display (e.g., 214 in FIG. 2) that the uplinked barometric corrected altitude setting is equal to the current barometric corrected altitude setting (518). However, if (516) the FMS determines that the uplinked barometric corrected altitude setting is not equal to the barometric corrected altitude setting for the aircraft's current location, the FMS outputs a visual indication to the display that notifies the pilot that an update to the current QNH setting and/or barometric corrected altitude setting is available (520), and the FMS then waits until the pilot (or crew member) either accepts or rejects the available QNH setting update and/or barometric corrected altitude update (522).").
Dwyer, McCusker, and Krishna are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer and McCusker to incorporate the teachings of Krishna to calculate compensated altitude values because it provides the benefit of providing accurate altitude information to the pilot when an aircraft in on approach to a runway.  Additionally, providing terminal area procedure charts and providing compensated altitude values provide the benefit of increased information for the pilot to increase the safety of the vehicle and passengers. 
24.	Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), and in further view of Turner (US 20190392718 A1).
25.	Regarding Claim 9, Dwyer, McCusker, and Krishna remains as applied above in Claim 1.
	Dwyer and Krishna fail to explicitly teach the terminal area procedure chart includes a Notice to Airmen (NOTAM) or Temporary Flight Restriction (TFR) in textual or graphical representation.  
	However, in the same field of endeavor, Turner teaches the terminal area procedure chart includes a Notice to Airmen (NOTAM) or Temporary Flight Restriction (TFR) in textual or graphical representation (Turner: [0035] "The pilot assistance algorithm 125 receives as inputs data from the aerodrome controller 110 through RT, the NOTAMs 115, and the ownship temperature sensor 120 and send, after processing, the data to the corrected altitudes 130 published in the app [textual/graphical representation] for the pilot when flying to the colder airports... The corrected computed altitudes based on the received actual aerodrome cold temperature will be published.").  
Dwyer, McCusker, Krishna, and Turner are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, and Krishna to incorporate the teachings of Turner to include a Notice to Airmen in a graphical or textual representation because it provides the benefit of increased awareness for the pilots during the approach phase of the aircraft. 
26.	Regarding Claim 15, Dwyer, McCusker, and Krishna remains as applied above in Claim 1.
	Dwyer and Krishna fail to explicitly teach the presentation includes a representation of at least one difference between the flight procedures defined in the terminal area procedure chart based on the outside air temperature value and the flight procedure defined in a terminal area procedure chart retrieved from the database.  
	However, in the same field of endeavor, Turner teaches the presentation includes a representation of at least one difference between the flight procedures defined in the terminal area procedure chart based on the outside air temperature value and the flight procedure defined in a terminal area procedure chart retrieved from the database (Turner: [0027] and [0036] "In addition, the cold temperature assistance system could be used in conjunction with the steps of a procedure for any terminal area set of procedures application when there is a temperature requirement that requires cold temperature conditional restrictions."  Also, "That is, the corrected altitudes 130 for a particular segment and the amount of correction [difference in flight procedures] will be communicated to the aerodrome controllers through a datalink or any other communication coupling upon the pilot's acknowledgment... The APP 127 ensures the appropriate alert or warning is issued to the pilots when the necessary corrections are applied to the ATC assigned altitudes or when adhering to a flight path on radar vectors in lieu of executing a flight path according to a missed approach procedure used or published. The APP 127 may also issue a caution (e.g. a notice not of sufficient urgency as is contemplated a warning notice) to the pilots when vectors at an intermediate segment are lower than the requested intermediate segment altitude corrected for temperature [based on outside air temperature value] of the flight path.").
Dwyer, McCusker, Krishna, and Turner are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, and Krishna to incorporate the teachings of Turner to include a difference in flight procedures because it provides the benefit of increasing the awareness of the pilots during approach to differentiate between the updated flight data.
27.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), and in further view of Kar (US 20150162001 A1).
28.	Regarding Claim 10, Dwyer, McCusker, and Krishna remain as applied above in Claim 1.
	Dwyer and Krishna fails to explicitly teach the terminal area procedure chart includes a speech transcribed instruction from an Air Traffic Controller (ATC) or an Airline Operations Center (AOC) in textual or graphical representation.
	However, in the same field of endeavor, Kar teaches the terminal area procedure chart includes a speech transcribed instruction from an Air Traffic Controller (ATC) or an Airline Operations Center (AOC) in textual or graphical representation (Kar: [0034] "The ATC instructions [from the Air Traffic Controller] are provided by the radio as voice to the speech recognizer 104, which converts the voice to text [speech transcribed instruction in textual representation]. The text from the speech recognizer 104 is provided to the intent processor 106 which accesses the aircraft state 108, the ATC intent/data rules database 110, and the contextual rule database 112, to extract the intent text (words directing an action to be taken) and data which is preferably formatted differently for display on the display 114.").
Dwyer, McCusker, Krishna, and Kar are considered to be analogous to the claim invention because they are in the same field of displaying approach flight data for an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, and Krishna to incorporate the teachings of Kar to transcribed ATC instructions because it provides the benefit of providing additional visual information to the pilots in order to avoid errors during the approach phase (or any other phase) of flight.
29.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), in view of Turner (US 20190392718 A1), and in further view of Ardila (US 20060247828 A1).
30.	Regarding Claim 16, Dwyer, McCusker, and Krishna remains as applied above in Claim 1.
	Dwyer and Krishna fails to explicitly teach the presentation includes a corrected terminal area procedure vertical and/or lateral profile and the terminal area procedure vertical and/or lateral profile retrieved from the database displayed together in a visually differentiated way.  
	However, in the same field of endeavor, Turner teaches the presentation includes a corrected terminal area procedure… and the terminal area procedure… retrieved from the database displayed together in a visually differentiated way (Turner: [0039] and [0042] "At task 320, a determination is made as to whether a non ISA condition exists or the outside air temperature (OAT) is colder and less than zero degrees... If is it determine that either the condition exists or the OAT is colder and less than zero degrees, then at task 340 an alert is generated. At task 340, the alert is sent to the flight crew (i.e. the pilot) to apply for the altitude correction when the aircraft enters the approach region. Next, at task 350 with inputs from the pilot at task 345 to the APP for the altitude correction and outside air temperature; a terminal area procedure APP altitude correction algorithm at task 350 is executed. The corrected altitudes are published in the APP for the pilot at task 360. Then at task 370, the corrected altitudes [corrected vertical profile] are communicated to the aerodrome controller."  Also, "The corrected altitudes are displayed at 630 and an alert at 620 indicates “VIEW CORRECTED ALTITUDE” and “COMMUNICATE AERODROME”. The alert 620 instructs the pilot to view the corrected altitude to make the request the appropriate change in the vectoring or altitude change to the aircraft and to further communicate with the ATC about request to change based on the cold weather altitude restriction that is displayed for the particular destination." Note that in Figure 6, the corrected altitudes of the vertical profile are visually distinct between the vertical profile altitudes received from the database because there is a box around the corrected values.). 
Dwyer, McCusker, Krishna, and Turner are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer and Krishna to incorporate the teachings of Turner to include a difference in flight procedures because it provides the benefit of increasing the awareness of the pilots during approach to differentiate between the updated flight data.
	Turner fails to explicitly teach the presentation includes the corrected terminal area procedure vertical and/or lateral profile and the terminal area procedure vertical and/or lateral profile.
	However, in the same field of endeavor, Ardila teaches the presentation includes a corrected terminal area procedure vertical and/or lateral profile and the terminal area procedure vertical and/or lateral profile (Ardila: [0007] and [0008] "In particular, the ownship position 42 and flight plan 44 are not depicted accurately in reference to the terrain 46. This figure depicts the case where the non-standard condition (cold temperature) results in the aircraft's true altitude being 250 feet lower than the indicated altitude. The TAWS depicts the ownship position 42 at 4000 feet (consistent with the altimeter), and continues to depict the FMS flight plan 44 consistent with the vertical waypoint constraint altitudes. However, the separation between the ownship position 42 and terrain 46 is incorrectly depicted as 250 feet greater than the actual separation."  Also, "In FIG. 3, if the aircraft is controlled along the flight path 44 [procedure vertical profile from database], the 250 feet error would persist, resulting in a hazardously misleading depiction of the separation between the ownship position 42 and flight plan 44 in reference to the terrain 46. The ownship position 43 associated with the dashed line flight plan 45 [corrected procedure vertical profile] represents the actual separation that exists due to non-standard atmospheric conditions." Note that a skilled practitioner would recognize that the two profiles are displayed together, and are differentiated based on the position.)
Dwyer, McCusker, Krishna, Turner, and Ardila are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, Krishna, and Turner to incorporate the teachings of Ardila to present the vertical and/or lateral profile the terminal area procedure and the corrected terminal area procedure because it provides the benefit of increasing the awareness of the pilots so the pilots can take appropriate action when potentially unsafe flight exists.
31.	Regarding Claim 17, Dwyer, McCusker, and Krishna remains as applied above in Claim 1.
	Dwyer and Krishna fails to explicitly teach the presentation includes a corrected terminal area procedure vertical and/or lateral profile that has been corrected from a terminal area procedure vertical and/or lateral profile retrieved from the database, corrected based on the compensated altitude values.
However, in the same field of endeavor, Turner teaches the presentation includes a corrected terminal area procedure… that has been corrected from a terminal area procedure… retrieved from the database, corrected based on the compensated altitude values (Turner: [0027] and [0029] "In addition, the cold temperature assistance system could be used in conjunction with the steps of a procedure for any terminal area set of procedures application when there is a temperature requirement that requires cold temperature conditional restrictions."  Also "At task 320, a determination is made as to whether a non ISA condition exists or the outside air temperature (OAT) is colder and less than zero degrees... If is it determine that either the condition exists or the OAT is colder and less than zero degrees, then at task 340 an alert is generated. At task 340, the alert is sent to the flight crew (i.e. the pilot) to apply for the altitude correction when the aircraft enters the approach region. Next, at task 350 with inputs from the pilot at task 345 to the APP for the altitude correction and outside air temperature; a terminal area procedure APP altitude correction algorithm at task 350 is executed. The corrected altitudes are published in the APP for the pilot at task 360. Then at task 370, the corrected altitudes [corrected vertical profile based on compensated altitude values] are communicated to the aerodrome controller.").
Dwyer, McCusker, Krishna, and Turner are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer and Krishna to incorporate the teachings of Turner to include a difference in flight procedures because it provides the benefit of increasing the awareness of the pilots during approach to differentiate between the updated flight data.
	Turner fails to explicitly teach the corrected terminal area procedure vertical and/or lateral profile and the terminal area procedure vertical and/or lateral profile.
However, in the same field of endeavor, Ardila teaches the presentation includes the corrected terminal area procedure vertical and/or lateral profile and the terminal area procedure vertical and/or lateral profile (Ardila: [0007] and [0008] "In particular, the ownship position 42 and flight plan 44 are not depicted accurately in reference to the terrain 46. This figure depicts the case where the non-standard condition (cold temperature) results in the aircraft's true altitude being 250 feet lower than the indicated altitude. The TAWS depicts the ownship position 42 at 4000 feet (consistent with the altimeter), and continues to depict the FMS flight plan 44 consistent with the vertical waypoint constraint altitudes. However, the separation between the ownship position 42 and terrain 46 is incorrectly depicted as 250 feet greater than the actual separation."  Also, "In FIG. 3, if the aircraft is controlled along the flight path 44 [procedure vertical profile from database], the 250 feet error would persist, resulting in a hazardously misleading depiction of the separation between the ownship position 42 and flight plan 44 in reference to the terrain 46. The ownship position 43 associated with the dashed line flight plan 45 [corrected procedure vertical profile] represents the actual separation that exists due to non-standard atmospheric conditions." Note that a skilled practitioner would recognize that the two profiles are displayed together, and are differentiated based on the position.)
Dwyer, McCusker, Krishna, Turner, and Ardila are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, Krishna, and Turner to incorporate the teachings of Ardila to present the vertical and/or lateral profile the terminal area procedure and the corrected terminal area procedure because it provides the benefit of increasing the awareness of the pilots so the pilots can take appropriate action when potentially unsafe flight exists.
32.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), and in further view of Ardila (US 20060247828 A1).
33.	Regarding Claim 18, Dwyer, McCusker, and Krishna remains as applied above in Claim 1.
	Dwyer and Krishna fails to explicitly teach at least one of the discrete data elements describes a graphical element having a size and/or position set in the database based on an altitude value assuming the standard atmospheric temperature value, wherein the altitude value is temperature compensated by the at least one processor, and the position and/or size of the graphical element is adjusted in the presentation based on the temperature compensated altitude value.
	However, in the same field of endeavor, Ardila teaches at least one of the discrete data elements describes a graphical element having a size and/or position set in the database based on an altitude value assuming the standard atmospheric temperature value, wherein the altitude value is temperature compensated by the at least one processor, and the position and/or size of the graphical element is adjusted in the presentation based on the temperature compensated altitude value (Ardila: [0007] and [0008] "In particular, the ownship position 42 and flight plan 44 are not depicted accurately in reference to the terrain 46. This figure depicts the case where the non-standard condition (cold temperature) results in the aircraft's true altitude being 250 feet lower than the indicated altitude. The TAWS depicts the ownship position 42 at 4000 feet (consistent with the altimeter), and continues to depict the FMS flight plan 44 consistent with the vertical waypoint constraint altitudes. However, the separation between the ownship position 42 and terrain 46 is incorrectly depicted as 250 feet greater than the actual separation."  Also, "In FIG. 3, if the aircraft is controlled along the flight path 44 [procedure vertical profile from database], the 250 feet error would persist, resulting in a hazardously misleading depiction of the separation between the ownship position 42 and flight plan 44 in reference to the terrain 46. The ownship position 43 associated with the dashed line flight plan 45 [corrected procedure vertical profile] represents the actual separation that exists due to non-standard atmospheric conditions." Note that a skilled practitioner would recognize that the position of the graphical element representing the corrected procedure vertical profile, based on the compensated altitude values, has the position adjusted.  This is explained to account for the compensated altitude values.).
Dwyer, McCusker, Krishna, and Ardila are considered to be analogous to the claim invention because they are in the same field of assisting an approach of an aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Dwyer, McCusker, and Krishna to incorporate the teachings of Ardila to adjust the presentation based on the compensated altitude values because it provides the benefit of increasing the awareness of the pilots to so the pilots can take appropriate action when potentially unsafe flight exists.

Response to Arguments
34.	Applicant’s arguments, see Page 12, filed 10/6/2022, with respect to the U.S.C 101 rejection of Claim 19 have been fully considered and are persuasive.  The U.S.C 101 rejection of Claim 19 has been withdrawn. 
35.	Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.  
Dwyer teaches in [0037], [0038], and [0040] the discrete data elements because the processor receives the terminal procedure data and renders display commands to display textual, graphical, and icon data. The data displayed on terminal procedure charts is displayed to the flight crew on the PFD or MFD. The rendered display commands are equivalent to the discrete data elements because the display is editable with these commands. The display commands are discrete because they are determined based on the selected approach/departure charts. Therefore, the display's discrete data elements include at least one of the geodetic straights, arcs, text elements, and symbols
	Additionally, McCusker has been applied to teach the amended subject matter of the terminal area procedure chart is constructed by discrete data elements, including geodetic straights, arcs, text elements, and symbols defined with respect to a location associated with each discrete data element and to generate a display of the discrete data elements  in the rejection above as cited in at least [Column 4, Lines 18-22], [Column 4, Lines 40-46 and Lines 52-53], [Column 6, Lines 33-41], and [Column 8, Lines 25-35] to display terminal area procedure chart data on a display for the pilots.
36.	Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), and in further view of Kar (US 20150162001 A1) and Dwyer (US 20070260364 A1), in view of McCusker (US 10061480 B1), in view of Krishna (US 20190108760 A1), in view of Turner (US 20190392718 A1), and in further view of Ardila (US 20060247828 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
37.	Claims 1-20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.

Prior Art
38.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Burgin (US 20100148990 A1)
Turner (US 20200173809 A1)

Conclusion
39.	Applicant is considered to have implicit knowledge of the entire disclosure once a reference has been cited. Therefore, any previously cited figures, columns and lines should not be considered to limit the references in any way. The entire reference must be taken as a whole; accordingly, the Examiner contends that the art supports the rejection of the claims and the rejection is maintained.
40.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T SILVA/Examiner, Art Unit 3663                                          				/ADAM D TISSOT/                                                                                                                                  Primary Examiner, Art Unit 3663